CLARKSON, J., not sitting.
Civil action to recover damages for alleged negligent injury.
There was a verdict and judgment for the defendant, from which the plaintiff appeals, assigning errors.
The Court being evenly divided in opinion, Clarkson, J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision in this case without becoming a precedent. Nebel v. Nebel, 201 N.C. 840,161 S.E. 223; Durham v. Lloyd, 200 N.C. 803, 157 S.E. 136; Gooch v.Tel. Co., 196 N.C. 823, 146 S.E. 803.
Affirmed.
CLARKSON, J., not sitting.